DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 18 and 20  are rejected under 35 U.S.C. 102(a1) as being anticipated by Sugimoto (US2011/0273510).
Sugimoto teaches an inkjet printer comprising:
Claim 1:
a printing sprayer head comprising a nozzle; and a cleaner component comprising a cleaner and a vacuum system, wherein the cleaner is configured to be communicated with the nozzle and the cleaner is communicated with the vacuum system (figures 2-3, head with nozzles 2, humidifier/sprayer/cleaner #7; (paragraph 0027-0028).



Claim 2:
wherein the vacuum system comprises an exhauster and a connecting pipe, and the exhauster is communicated with the cleaner through the connecting pipe (paragraph 0030).

Claim 3:
wherein the cleaner is provided with a nozzle hole in which the nozzle is configured to be inserted, and the nozzle hole is communicated with the vacuum system (figures 2-3, paragraphs 0027, 0028, 0030).

Claim 4:
wherein the vacuum system comprises an exhauster and a connecting pipe, and the exhauster is connected with the nozzle hole through the connecting pipe to form a channel between the exhauster and the nozzle hole (paragraphs 0027, 0028, 0030).

Claim 18:
in a printing process, determining whether the nozzle of the printing sprayer head is blocked; and in presence of a determination result that the nozzle is blocked, allowing the cleaner component to be communicated with the nozzle, and utilizing the vacuum system to suck out a blockage in the nozzle (paragraph 0028).

	Claim 20:
in the printing process, introducing a gas into the nozzle of the printing sprayer head (paragraph 0028, 0030).

Allowable Subject Matter
Claims 5-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853